Citation Nr: 1604032	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-14 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent from September 18, 2009 to December 3, 2012, for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating higher than 70 percent from December 3, 2012, for service-connected PTSD.

3.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss prior to February 12, 2015, and 30 percent thereafter.

4.  Entitlement to an initial rating higher than 10 percent for service-connected tinnitus.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a spine disability.

7.  Entitlement to service connection for a nerve system disability.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for erectile dysfunction.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to October 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2010 and July 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was previously represented by an agent, but the Veteran revoked the power of attorney in April 2015.  The Veteran is currently self-represented.

At one point, the Veteran had requested a Board hearing.  In December 2015, the Board sent the Veteran a letter asking him to clarify whether he wanted a hearing.  In January 2016, the Veteran responded indicating that he was withdrawing his hearing request.

In January 2016, a request was submitted by the Veteran expedite his appeal due to his medical condition.  The Board interprets this request as a motion to advance on the docket, which the Board grants based upon serious illness.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran submitted additional evidence subsequent to the most recent supplemental statement of the case issued in February 2015.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDINGS OF FACT

1.  In March 2015, prior to the promulgation of a decision in the appeal, the claims for entitlement to an increased rating for the 70 percent rating for service-connected PTSD from December 3, 2012, bilateral hearing loss, and tinnitus, and for service connection for a cervical spine disability, a spine disability, a nerve system disability, hypertension, and erectile dysfunction are considered withdrawn.

2.  From September 18, 2009 to December 3, 2012, the Veteran's PTSD has been primarily manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to a rating higher than 70 percent rating from December 3, 2012, for service-connected PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the issue of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss prior to February 12, 2015, and 30 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of the issue of entitlement to an initial rating higher than 10 percent for service-connected tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of the issue of service connection for a cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The criteria for withdrawal of the issue of service connection for a spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

6.  The criteria for withdrawal of the issue of service connection for a nerve system disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

7.  The criteria for withdrawal of the issue of service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

8.  The criteria for withdrawal of the issue of service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

9.  The criteria for an initial 70 percent disability rating for PTSD were met from September 18, 2009 to December 3, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

In March 2015, the Veteran indicated in a Form 9 that he read the statement of the case and any supplemental statement of the case he received and is only appealing the "effective date of increase to 70 [percent] for PTSD."  The Board considers this a withdrawal of his claims for an increased rating for the 70 percent rating for service-connected PTSD from December 3, 2012, bilateral hearing loss, and tinnitus, and for service connection for a cervical spine disability, a spine disability, a nerve system disability, hypertension, and erectile dysfunction.  The Veteran made an express statement and the statement is clear.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and dismissal is warranted.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

II.  Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran has been rated under Diagnostic Code 9411 for PTSD, which is evaluated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The evidence considered in determining the level of impairment for posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Mauerhan v. Principi, 16 Vet App 436, 442-3   (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117   (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Service connection for PTSD was granted in the April 2010 rating decision on appeal.  The Veteran was initially assigned a 30 percent rating effective September 18, 2009.  Subsequently, the rating for PTSD was increased to 70 percent effective December 3, 2012.  The Veteran has one contention set forth in this appeal-that the 70 percent rating should be in effect from the date of the award of service connection, that is September 18, 2009.

Reviewing the medical records prior to December 3, 2012, shows that the Veteran's GAF scores were predominantly around 40, which demonstrates serious symptoms.  It was noted during November 2009 treatment that his symptoms had steadily worsened over the last few years as he has become homeless and unemployed and the Veteran also experienced psychological distress with exposure to internal or external cues that symbolize or resemble aspects of the traumatic event.  During treatment in April 2011, the Veteran reported that he recently dove for cover when he heard a helicopter and injured his hand and face.  He was having trouble sleeping, felt sad much of the time, his appetite was up and down and nightmares occurred nightly.  

In a May 2015 letter, the Veteran's VA treating psychologist stated that the Veteran had been treated since September 2009 when he presented with severe symptoms of PTSD and remained in treatment.  VA treatment records show that the Veteran suffered from depressed mood and anxiety, frequent nightmares, intermittent flashbacks, intrusive memories of Vietnam, insomnia, avoidance, irritability, isolation, marked diminished interest and participation in significant activities, and restricted range of affect.  He also has difficulty falling or staying asleep, outbursts of anger, irritability and exaggerated startle response.  The Veteran was found to have disturbance in social and occupational functioning due to these symptoms.

Overall, the Board finds that the symptoms of PTSD have resulted in a disability picture that more nearly approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, demonstrated by the aforementioned symptoms and GAF scores predominantly around 40.  Moreover, although the VA treating psychologist's letter is dated in May 2015, the letter describes the severity of the Veteran's PTSD retrospectively for the earlier time period as well.  It is not the date that the evidence is created that is important as compared to the date of which the evidence pertains.  See, e.g., McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  Affording the Veteran the benefit of the doubt, the Board finds that that the record supports the higher 70 percent rating for the period from September 18, 2009 to December 3, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

As indicated earlier, the Veteran is not disputing more than a 70 percent rating from September 18, 2009 to December 3, 2012.  He expressly limited the appeal to seeking the 70 percent rating since the September 18, 2009 effective date of the award of service connection.  As such, the award herein represents a full grant of the benefits sought on appeal.


ORDER

The appeal of the issue of entitlement to an initial rating higher than 70 percent for PTSD, from December 3, 2012, is dismissed.  

The appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss prior to February 12, 2015, and 30 percent thereafter, is dismissed.  

The appeal of the issue of entitlement to an initial rating higher than 10 percent for tinnitus is dismissed.  

The appeal of the issue of entitlement to service connection for a cervical spine disability is dismissed.  

The appeal of the issue of entitlement to service connection for a spine disability is dismissed.  

The appeal of the issue of entitlement to service connection for a nerve system disability is dismissed.  

The appeal of the issue of entitlement to service connection for hypertension is dismissed.  

The appeal of the issue of entitlement to service connection for erectile dysfunction is dismissed.  

An initial rating of 70 percent September 18, 2009 to December 3, 2012 for PTSD, is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


